Citation Nr: 1242313	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  07-09 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent prior to April 17, 2008 and an increased rating greater than 40 percent from April 17, 2008 for degenerative disc disease of the lumbar spine.

2.  Entitlement to an increased rating in excess of 10 percent for a radiculopathy of the right lower extremity.

3.  Entitlement to an increased rating in excess of 10 percent for a radiculopathy of the left lower extremity.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to March 1972 and from August 1982 to August 1986. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2005, November 2005, July 2008, and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The June 2005 rating decision, in relevant part, granted the Veteran service connection for his lumbar spine condition, assigning him a 10 percent rating that was effective from November 24, 2004. Thereafter, a subsequent July 2008 rating decision increased the rating to 40 percent, effective from April 17, 2008. Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available. See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran had a hearing before the undersigned in October 2009. A transcript of the hearing has been associated with the claims file.

This case was previously before the Board in June 2011 and was remanded for additional development.  The RO has complied with the remand directives.  
 
A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The Veteran is in receipt of a 100 percent rating, effective October 29, 2009.


FINDINGS OF FACT

1.  Prior to April 17, 2008, the evidence does not demonstrate that the Veteran had  forward flexion of the thoracolumbar spine less than 60 degrees oror combined range of motion of the thoracolumbar spine less than 120 degrees, or muscle spasms or guarding sufficient to result in abnormal gait or abnormal spinal contour.   

2.  The Veteran did not have unfavorable ankylosis of the entire thoracolumbar spine at any point during the period on appeal. 

3.  The Veteran did not have incapacitating episodes totaling at least a six week duration during the past twelve months.

4.  The September 2011 VA examination reflects mild incomplete paralysis of the left leg.

5.  The Veteran's radiculopathy of the right leg is analogous to mild incomplete paralysis of the right leg.


CONCLUSIONS OF LAW

1.  Prior to April 17, 1008, the criteria for a rating in excess of 10 percent for a low back disorder are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5243 (2012). 

2.  From April 17, 2008, the criteria for a rating in excess of a 40 percent for a low back disorder are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5243 (2012).

3.  The criteria for a rating in excess of 10 percent for left lower extremity radiculopathy have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.21, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2012).

4. The criteria for a rating in excess of 10 percent for right lower extremity radiculopathy have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.21, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).
 
The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, supra (concerning varicose veins); see also Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 




Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in January 2005 and May 2008 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records, Social Security records, and private medical records.  Additionally, the Veteran was afforded VA examinations in May 2005, January 2007, April 2008, January 2010, and September 2011.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
Merits of the Claim

The Veteran contends that his low back disorder and associated radiculopathies are more severe than the assigned 10 percent and 40 percent evaluations reflect.  After a careful review of the evidence in light of the criteria noted below, the Board finds the preponderance of the evidence is against the Veteran's claims for higher disability ratings and accordingly, the Veteran's appeal is denied.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Nevertheless, where entitlement to compensation has already been established and an increase in the disability rating is at issue the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when  these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id; see also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

The rating criteria for the Veteran's low back disorder are set forth at Diagnostic Codes 5237 and 5243.  The rating schedule provides that back disorders are to be evaluated under a General Rating Formula for Diseases and Injuries of the Spine or otherwise based upon the frequency and severity of its incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2012).

The General Rating Formula provides for the assignment of a 10 percent rating if forward flexion of the thoracolumbar spine was greater than 60 degrees but not greater than 85 degrees, the combined range of motion of the thoracolumbar spine was greater than 120 degrees but not greater than 235 degrees, where muscle spasms, guarding, or localized tenderness did not result in an abnormal gait or abnormal spinal contour or where there was a vertebral body fracture with loss of 50 percent or more of height. 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

A 20 percent rating is warranted upon a showing of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.
 
A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating may be assigned due to unfavorable ankylosis of the entire spine. Id.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of         the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 
 
Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition         in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and  chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis. 

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet. App. 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28th Ed. 1994) at 86).

For the thoracolumbar spine, normal range of motion is defined as flexion from 0 to 30 degrees; extension from 0 to 90 degrees; lateral flexion to 30 degrees in either direction; and rotation to 30 degrees in either direction.  See 38 C.F.R. § 4.71a, Plate V.

The formula based on incapacitating episodes provides a 10 percent evaluation when incapacitating episodes have a total duration of at least one week but less than two weeks during a twelve month period.  A 20 percent evaluation is assigned when intervertebral disc syndrome with incapacitating episodes total a duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120. Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function. With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves. The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree. In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis. 38 C.F.R. § 4.123.

For neurological manifestations, 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve. Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost. Ratings of 10 percent, 20 percent, and 40 percent are assignable for incomplete paralysis which is mild, moderate, or moderately severe in degree, respectively. A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy. 38 C.F.R. § 4.124a, Diagnostic Code 8520. 

The Veteran filed a claim of service connection for a low back disorder in November 2004.

He underwent a VA examination in May 2005.  The Veteran complained of back pain in the mornings or when lifting heavy objects.  He reported undergoing surgery for a ruptured disc at L5 in August 2001.  He also stated that he was fired from his job due to his back disorder.

A physical examination revealed the following ranges of motion: flexion to 95 degrees, extension to 20 degrees, bilateral flexion to 30 degrees, and bilateral rotation to 80 degrees.  The Veteran's gait was normal.  The examiner found no weakness or tenderness and no incapacitation over the prior months due to his back. 

The examiner diagnosed degenerative disc disease of the lumbar spine with status postoperative repair in 2001 with minimal residual back pain and minimal physical abnormalities on examination.  

A June 2005 rating decision granted service connection for degenerative disc disease of the lumbar spine and assigned a 10 percent rating, effective November 24, 2004.  

The Veteran filed an August 2005 notice of disagreement as to the 10 percent rating and submitted a treatment note from his physician, which stated that the Veteran should avoid heavy lifting, repetitive bending, stooping, or twisting due to his spine injury.  

A November 2005 rating decision granted the Veteran a separate 10 percent rating for a lumbar radiculopathy of the right lower extremity, effective November 24, 2005.  

A VA examination was conducted in January 2007.  The Veteran reported weakness, stiffness, and pain in his lower back with pain radiating to his right leg.  A physical examination revealed no edema, ecchymosis, erythema, guarding, or spasms.  The examiner found tenderness of bilateral paravertebral muscles, with a normal curvature.  The Veteran's spine was negative for lordosis or kyphosis.  

The Veteran's ranges of motion were as follows: flexion to 75 degrees, extension to 10 degrees, left lateral flexion to 22 degrees, right lateral flexion to 21 degrees, left rotation to 16 degrees, and right rotation to 17 degrees.  The Veteran had an increase in pain in all ranges of motion, but no additional limitations were noted after repetitive movement.

The Veteran underwent another VA examination in April 2008.  He complained of worsening back pain, stiffness, and weakness.  He stated that he was unable to stand for prolonged periods of time or walk for long distances.

Upon physical examination, the examiner noted that the Veteran was wearing a back brace with metal uprights.  His limbs were normal, but his posture was leaning to the right with an antalgic gait. Position of the head and curvature of the spine was normal.  

The Veteran's ranges of motion of the thoracolumbar spine were: flexion to 30 degrees, extension to 10 degrees, bilateral flexion to 10 degrees, and bilateral rotation to 10 degrees, with pain on motion in the beginning to end of all movement.  Pain and fatigue were noted upon repetitive movement, with no additional limitations due to weakness, lack of endurance, or incoordination.  Diffuse muscle spasms were noted in the lumbosacral paraspinal muscles.  No postural abnormalities, ankylosis, or muscular abnormalities were noted.

A neurological examination showed sensory impairment over the L5 and right lower extremity with motor strength 4+/5 to -5/5 in the right ankle and foot and grade -5/5 in the right hip.

The examiner diagnosed status post lumbar spinal fusion with right lower extremity radiculopathy and degenerative joint disease, lumbar spine with residuals.  The Veteran was additionally limited by pain, fatigue, weakness, lack of endurance, and incoordination.  

The July 2008 rating decision increased the Veteran's rating for his low back disorder to 40 percent, effective April 17, 2008, the date of the examination. 

In a September 2009 statement, the Veteran alleged that he was entitled to a higher rating as he had a constant level of pain that varied from 8 out of 10 to 10 out of 10, with radiation to the right heel.  He also stated that he walked with the assistance of a cane or walker and is no longer able to put on his shoes and socks and requires assistance.  

The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing in October 2009.  He testified that he had limited mobility due to his back disorder.  He is also unable to put on his socks or do other household chores.  His sleep is disrupted and he cannot sit, stand, or walk for extended periods of time.

A January 2010 general medical VA examination showed degenerative disc disease of the lumbar spine with a laminectomy and open reduction and internal fixation with rods and screws.  Veteran related that the pain was 10 out of 10.  He denied incapacitating episodes.  

The examiner noted a normal posture and gait with no ambulatory aids.  He had tenderness and guarding in the lumbosacral area.  Flexion was to 55 degrees, extension was to 10 degrees, and bilateral flexion and bilateral rotation were to 15 degrees with pain at the ends of all ranges. 

The Veteran underwent a VA examination of his spine in September 2011.  The examiner noted diagnoses of lumbar degenerative disc disease, left lumbar radiculopathy, and L5 spondylolisthesis.  

The Veteran's ranges of motion were flexion to 30 degrees, extension to 0 degrees, bilateral flexion to 10 degrees, and bilateral rotation to 20 degrees.  After repetitive testing, the Veteran had flexion to 35 degrees, extension to 5 degrees, bilateral flexion to 15 degrees, and bilateral rotation to 15 degrees. 

The examiner also noted localized tenderness to palpation and guarding and muscle spasm severe enough to result in abnormal gait and abnormal spinal contour.  Muscle strength testing was normal with no atrophy.  The examiner also noted a mild left radiculopathy, as well as urinary incontinence.  

The examiner noted a diagnosis of intervertebral disc syndrome and found that the Veteran had incapacitating episodes of at least two weeks, but less than four weeks over the prior twelve months.  

Regarding functional impact, the examiner opined that the Veteran's back disorder prohibits him from participating in any activities that require prolonged walking, standing, sitting, driving, lifting, bending, or twisting at the waist.  

Prior to April 17, 2008, the evidence does not show entitlement to a rating in excess of 10 percent for the Veteran's low back disorder. 38 C.F.R. § 4.7. 

As to orthopedic manifestations, the evidence does not demonstrate forward flexion of the thoracolumbar spine less than 60 degrees; or, the combined range of motion of the thoracolumbar spine less than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. The May 2005 and June 2007 VA examiners documented a minimum 75 degrees flexion and a combined range of motion of 161 degrees.  Discomfort was noted at the "extremes" of range of motion. Repetitive motion and pain were considered. The examiner assessed there were no additional limitations of the low back by way of pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use. There is also no probative evidence of any form of favorable or unfavorable ankylosis for any spinal segment. His posture was erect. Vertebral curvatures were normal. No muscle spasm was found at the VA examination. There was no finding of abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. VA treatment records prior to April 2008 confirm low back pain, but are negative for any of the symptomatology indicative of a higher rating. 

As to functional loss, credible medical and lay evidence of record, including hearing testimony, documents that his low back disability causes pain, tenderness, tightness, stiffness, flare-ups, difficulty with prolonged sitting and standing and bending, difficulty lifting and carrying, among other factors of functional loss. Driving and physical labor can aggravate his low back condition. The VA examiner assessed there were no additional limitations of the low back by way of pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use. Overall, any functional loss present in the low back is adequately accounted for in the 10 percent rating assigned. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-207. 

As to incapacitating episodes, the probative evidence of record does not reflect incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks for a 12 month period during the appeal. No medical professional has diagnosed intervertebral disc syndrome or degenerative disc disease of the low back. Also, there is no evidence or allegation of bed rest or treatment PRESCRIBED BY A PHYSICIAN to support the existence of any incapacitating episode. The May 2005 VA examiner assessed there were no incapacitating episodes.  

Accordingly, the preponderance of the evidence is against a disability rating greater than 10 percent for the Veteran's low back disability, prior to April 17, 2008. Therefore, that portion of the claim is denied.  

From April 17, 2008, the evidence does not show entitlement to a rating in excess of 40 percent.  The clinical records clearly show that the Veteran, at the most, has flexion of the thoracolumbar spine limited to 30 degrees.  There are no findings of unfavorable ankylosis as are necessary to warrant a higher rating of 50 percent for his low back disability.  

The Board finds the medical evidence of record to be competent and adequate for VA rating purposes, insofar as the VA examination reports, VA treatment records, and private treatment records showed findings that were based on objective observations of the physical manifestations of the Veteran's orthopedic disability, and included empirical results of the pertinent diagnostic testing, such as range of motion testing, required of evaluating the spine.  While these records have, at times, shown findings of severe degenerative disc disease on radiologic evaluation, the Veteran has not been diagnosed with unfavorable ankylosis of any part of his spine.  Therefore, for the entire duration of the appeal, an evaluation in excess of 40 percent is not warranted in this case.  

Additionally, although at the September 2011 VA examination, the examiner noted a diagnosis of IVDS, he specifically found that the Veteran had incapacitating episodes totaling less than four weeks during the prior twelve month period.  A higher rating of 60 percent is only warranted if the Veteran experiences incapacitating episodes having a total duration of more than six weeks over the prior twelve months.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as there is no evidence of any unfavorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire spine, or more than six weeks of incapacitating episodes of IVDS throughout the appellate period, the preponderance of the evidence is against the assignment of any higher rating and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Board has also considered whether the consideration of a higher rating is appropriate based on evidence of pain, weakened movement, excess fatigability, or incoordination.  See 38 C.F.R. § 4.40; DeLuca, 8 Vet. App. 202.  However, under 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, disability ratings are to be assigned without regard to pain, stiffness, and aching.  As noted, in the Veteran's case, the assignment of a higher rating is exclusively dependent upon findings of unfavorable ankylosis or of incapacitating episodes of IVDS having a total duration of at least 6 weeks during the past 12 months.  As such, the Board does not find that a higher disability rating based on 38 C.F.R. § 4.40 and DeLuca is warranted.  

The Board has considered the Veteran's statements that he currently experiences lumbosacral spine symptomatology that is more severe than is contemplated by the current assigned rating due to chronic severe pain, radiculopathy, and severe limitation of motion.  The Board finds the Veteran's statements to be competent and credible evidence of his symptoms.  

However, the Veteran has not been shown to possess any training, expertise, or credentials in the field of medicine and is not competent to evaluate the nature and severity his service-connected spine disability.  Accordingly, any lay statement presented as to the extent of his service-connected disability must be considered in light of the objective findings from the medical evidence of record, which is based upon detailed assessments of various diagnostic tests.  The Board finds this objective medical evidence to be more probative, which does not establish a diagnosis of unfavorable ankylosis and/or more than six weeks of incapacitating episodes of IVDS to warrant a higher evaluation.  

As the preponderance of the evidence is against finding entitlement to a rating in excess of 10 percent prior to April 17, 2008 and a rating in excess of 40 percent from April 17, 2008, the Veteran's claims for increased ratings for his low back disorder are denied. 

With regard to his bilateral lower extremity radiculopathies, the Veteran is rated at 10 percent bilaterally.  Therefore, an increased rating is warranted only upon a showing of sensory deficit that is "moderate" in nature.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

There is no lay or medical evidence reflecting moderate incomplete paralysis.  Sensation remained intact on VA examination with normal sensory findings.  These results are not consistent with moderate incomplete paralysis, nor has such been more nearly approximated.  Accordingly, ratings in excess of 10 percent for a radiculopathy of the left and right lower extremities are denied.  

However, as the Veteran's sensory deficit of the left and right lower extremities do not show any motor weakness, paralysis or muscular atrophy at any time, the Board concludes the impairment more nearly approximates mild than moderate.  Accordingly, the preponderance of the evidence of record is against a rating in excess of the 10 percent ratings currently assigned for the service-connected radiculopathies of the bilateral lower extremities.

The Board has also considered the Veteran's lay statements and sworn testimony regarding the severity of his disability. While the Board finds the Veteran competent to testify as to his symptoms and he is credible, the medical findings directly address the criteria under which the service-connected disabilities are evaluated are more probative than his assessment of the severity of his disabilities.  Buchanan, supra; Jandreau, supra.  Therefore, the preponderance of the probative medical evidence is against the claims for rating in excess of those assigned, and the Veteran's claims for higher ratings are denied.  

Extraschedular rating

The Board has also considered whether referral for extraschedular consideration is warranted, but finds that it is not.  The determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.

With respect to the initial inquiry posed by Thun, the Board finds that the Veteran's disability level and symptomatology are adequately described by the rating criteria.  The medical evidence fails to show ankylosis of the thoracolumbar spine or moderate paralysis of the lower extremities.  Although the Veteran has complained of pain and limited function, his rating criteria adequately reflects the severity of his disabilities.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the available scheduler evaluation for his disabilities is inadequate, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun, supra.

Finally, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, as such a claim can be considered part of a claim for an increased rating, pursuant to the United States Court of Appeals for Veterans Claims (Court) decision in Rice v. Shinseki, 22 Vet. App. 447 (2009). In that regard, during both his April 2008 VA examination and October 2009 Board hearing the Veteran indicated that he had last worked in 2006 or 2007 for VA as a security guard, but had been forced to leave the position because he could not pass the physical testing requirements due to his low back problems, specifically with respect to being able to lift the equivalent of his body weight. Thus, the record indicates that the Veteran left one position requiring significant physical demands due to his low back problems; however, the record also indicates that the Veteran has a degree in engineering and a masters in business administration. Given the Veteran's level of education and that he has not alleged his low back disability renders him unemployable from all job opportunities, the Board finds that the issue of entitlement to TDIU has not been reasonably raised by the record.


ORDER

Ratings in excess of 10 percent prior to April 17, 2008 and in excess of 40 percent from April 17, 2008 for the service-connected lumbar back disability are denied.  

A rating in excess of 10 percent for a radiculopathy of the right lower extremity is denied.

A rating in excess of 10 percent for a radiculopathy of the left lower extremity is denied.  




____________________________________________
Kelli Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


